Cook, J.,
delivered the opinion of the court.
This was a suit by the appellee, James Bates, for one hundred eleven dollars and thirty cents on what is termed an industrial insurance policy which had been issued by the appellant on the life of Kate Walker, a sister, of appellee. At the conclusion of the testimony the court below instructed the jury to return a verdict for plaintiff for the sum of sixty-one dollars, and from the judgment entered for this sum the defendant insurance company prosecuted this appeal.
The policy sued on was issued at Memphis, Tenn., on March 4, 1912, and appellee was named as the beneficiary. At that time, and for about six years thereafter, the insured lived with appellee, and during that time he paid the premiums on the policy. The insured then moved to luka, Miss., and there she married one Arthur Cook. After the insured moved to luka she lived about three years, and at her death all her funeral expenses were paid by Henry Dilworth, her nephew by marriage. Thereafter Henry Dilworth made up a statement of the expenses incurred on account of the last illness and death of the insured, and furnished this statement, with proof of her death, to the insurance company. The proof of death as prepared and sworn to by Henry Dilworth showed that Arthur .Cook was the husband of the insured; that the premiums on the policy had been paid by Henry Dilworth, and that he claimed the proceeds of the policy on account of expenses incurred for and on account of the last illness and burial of deceased. The defendant company thereupon paid the full proceeds of the policy to the said Henry Dilworth and Arthur Cook, and at the trial of this cause it offered in evidence the proofs of death, a canceled check for one hundred *408eleven dollars and thirty cents bearing the indorsement of the said Henry Dilworth and Arthur Cook, and also a receipt and full release signed by them.
The policy contract sued upon provided that the amount of the policy would be paid to the insured as an endowment when she reached the age of seventy-nine years, and also provided that, in case of the death of the insured prior to the date of the maturity of the endowment, the full amount of the policy would be paid upon receipt of proper proofs of death and the surrender of the policy and all receipt books; the policy further providing that:
“In case of such prior death of the insured the company may pay the amount due under this policy to either the beneficiary named below or xto the executor or administrator, husband or wife, or any relative by blood or connection by marriage of the insured, or to any other person appearing to said company to be equitably entitled to the same by reason of having incurred expense on behalf of the insured, or for his or her burial; and the production of a receipt signed by either of said persons shall be conclusive evidence that all claims under this policy have been satisfied.”
The decision of the question presented by this appeal depends upon the proper construction of the clause of the policy quoted above, which is called the “facility of payment clause.” We have found no decision of the court touching on this facility of payment clause, or any like clause, and, so far as we have been able to learn, this court has not heretofore had occasion to consider any feature of the so-called industrial insurance, but the courts of many other states have had under consideration the same or similar clauses, and have clearly stated the distinction between industrial insurance and ordinary life insurance.
In the case of Metropolitan Life Ins. Co. v. Nelson, 170 Ky. 674, 186 S. W. 520, L. R. A. 1916F, 457, Ann. Cas. 1918B, 1182, it was held that — “Public policy does not require the beneficiaries of industrial insurance policies to be limited to persons having an insurable interest in the *409life of insured, and therefore a clause permitting payment to a blood relative or person who has incurred expense on behalf of the insured, or for his burial, will justify a payment to an aunt of insured, who cared for him during his last illness.”
In that case the Kentucky court had under consideration a policy issued by this appellant on the same day that the policy involved in the present case was issued, and which contained the identical clause here involved, and in discussing the purpose of this character of insurance the court said:
“The purpose of this character of insurance seems to have for its object, not the creation of a-fund to provide for the future support and maintenance of the family or near relatives of the insured, having an insurable interest in his life, or to augment his estate, as' ordinary life insurance does, but to provide a reasonable fund with which the insured may procure in his last sickness, which, in many cases, may be lingering in character, needed aid and assistance by way of nursing and medical attention, etc., and to secure respectable and decent burial. When limited in amount to a reasonable provision for these purposes, the plan, as we view it, is to be commended rather than discouraged. It is the impecunious only who would need such a fund for such purposes, and such expenses, if not thus provided, would doubtless have to be furnished through the instru’mentality of some charity maintained either by public or private donations. It would seem, then, that when this character of insurance is limited strictly within the confines of the purposes stated, to permit it to be issued and paid as provided by the clause supra would foster rather than impair the public policy of the state.”
In State Metropolitan L. Ins. Co., Prosecutor v. Schaffer, 50 N. J. Law, 72, 11 Atl. 154, the court had under consideration a clause similar to the one involved in the present case, and it was there held that the interest of the beneficiary named was subject to the conditions of the contract contained in the policy, and that this facility of *410payment clause operated as an appointment, both by the assured and the beneficiary, of persons, any of whom are authorized to receive payment of the sum agreed to be paid, and that a payment by the company in strict accordance with this condition would operate as a discharge from further liability, and in discussing the object and purpose of this class of insurance the court said:
“The purpose and object of this kind of insurance seem to require the payment to be made in that way, an'd it should, in good policy, be upheld. Unlike the ordinary life insurance, small sums are provided by these industrial policies, to be paid at once, on proof of death and surrender of policy. . . . The terms and manner of the insurance contemplate speedy payment to the family of the assured, immediately after his death, to provide a burial fund, or to meet the expenses which, in such an emergency, must be incurred.”
See, also, Bradley v. Prudential Ins. Co., 187 Mass. 226, 72 N. E. 989; Thomas v. Prudential Ins. Co., 148 Pa. 594, 24 Atl. 82; Brennan v. Prudential Ins. Co., 170 Pa. 488, 32 Atl. 1042; Sheridan v. Prudential Ins. Co., 128 Ill. App. 519, affirmed in 230 Ill. 33, 82 N. E. 426; Slingerland v. Prudential Ins. Co., 94 N. J. Law, 532, 110 Atl. 913; Brooks v. Metropolitan L. Ins. Co., 70 N. J. Law, 36, 56 Atl. 168; Chance v. Insurance Co., 147 Ga. 396, 94 S. E. 239; Ogeltree v. Hutchinson, 126 Ga. 454, 55 S. E. 179; Fitzgerald v. Baltimore Life Ins. Co., 118 Md. 619, 105 Atl. 775; Providence County Savings Bank v. Vadnais, 26 R. I. 122, 58 Atl. 454; Thomas v. Prudential Ins. Co., 158 Ind. 463, 63 N. E. 795.
The contract between the company and the assured is valid, and its conditions and stipulations must govern. In the policy sued on there is no contract to pay only to the beneficiary named, but the contract expressly provides that payment may be made to any one of several persons or classes of persons, including the beneficiary named, any one of whom is expressly authorized to receive and receipt for the payment. The facility of payment clause in the *411policy expressly vests in the insurance company the right to exercise its discretion in making payment to any one coming within the enumerated classes, including any person appearing to the company to he equitably entitled to it by reason of having incurred expense on behalf of insured, or for her burial. There is nothing in this record to cast the slightest doubt on the good faith of the company-in electing to pay the sum agreed upon to the husband, and the nephew Of insured who had incurred, expense on account of her last illness and burial, and, this being true, we think, under the terms of the contract, the company was thereby discharged from further liability on the policy.
The judgment of the court below will-therefore be reversed, and the cause dismissed.

Reversed cmd dismissed.